DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.78.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler et al., (US20150151142A1), (hereinafter “Tyler”) in view of Jordan et al., (US20180117364A1), (hereinafter “Jordan”).

Regarding claim 1, Tyler teaches a method of applying an acoustic wave to a targeted region of a brain ([0002] transcranial ultrasound neuromodulation), comprising: 
positioning a transducer to direct the acoustic wave at the targeted region (fig. 6A and 6B [0098] #602 is a scanning acoustic transducer assembly and #603 is the target site); 
concurrently (i) emitting the acoustic wave at the targeted region ([0136] transcranial ultrasound neuromodulation) and (ii) using a first imaging device to monitor activity in the brain ([0027] “automated transcranial Doppler (aTCD)” [0032] “brain activity can be measured by detecting changes in hemodynamics with aTCD”[0136] the different imaging modalities to measure brain activity); 
detecting brain activity associated with the acoustic wave ([0136]).
While Tyler generally teaches repositioning, Tyler fails to explicitly disclose a distance outside of the targeted region and repositioning the transducer to correct for the distance and direct the acoustic wave at the targeted region.
	In the same acoustic wave field of endeavor, Jordan teaches a distance outside of the targeted region ([0112]-[0114] the MRI comparison images would include brain activity outside the target area until it is centered on the target) and repositioning the transducer to correct for the distance and direct the acoustic wave at the targeted region ([0114] the adjusting of knobs [0085]-[0087] the adjustment assembly moves the transducer).
	It would have been obvious to one of ordinary skill in the art at the time to combine the system of Tyler with the MRI comparison/adjustment system of Jordan, as the system would result in a less time consuming and cheaper method than conventional methods of using ultrasound therapy with MRI (see Jordan [0007]).

	Regarding claim 2, Tyler as modified by Jordan teaches the method of claim 1 wherein Tyler further teaches the acoustic wave is at least one of a low intensity focused ultrasound or a high intensity focused ultrasound ([0062] the transcranial ultrasound neuromodulation uses low intensity ultrasound).
	
	Regarding claim 3, Tyler as modified by Jordan teaches the method of claim 1, wherein Tyler further teaches the first imaging device is a functional magnetic resonance imaging (fMRI) device ([0136] Uses fMRI for brain activity).
	
	Regarding claim 4 Tyler as modified by Jordan teaches the method of claim 3, wherein Tyler further teaches wherein the fMRI device visualizes activity in the brain in real time ([0092] the aTCD may provide real time vector velocity of blood flow ; [092] the aTCD and both fMRI measure brain activity and are interchangeable, so fMRI also measures brain activity real-time).

	Regarding claim 9, Tyler as modified by Jordan teaches the method of claim 1, wherein Tyler further teaches the acoustic wave comprises a plurality of ultrasound pulses ([0032] “number of pulses may be delivered concurrently or in series to one or more brain regions from one or more ultrasound transducers.”)

	Regarding claim 10, Tyler as modified by Jordan teaches the method of claim 1, but fails to explicitly disclose wherein the targeted region is between 8cm and 4cm deep in the brain.
	However in the same acoustic wave field of endeavor, Jordan teaches wherein the targeted region is between 8cm and 4cm deep in the brain ([0037] target is between 3.5-5cm).
	It would have been obvious to one of ordinary skill in the art at the time to combine the method of Tyler as modified by Jordan of claim 1 with the range of Jordan, as both inventions relate to neural imaging and would yield predictable results to one of ordinary skill of the art. One of ordinary skill would have been able to make such a combination, and the results of the method of Tyler as modified by Jordan using such ranges are reasonably predictable.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler as modified by Jordan as applied to claim 3 above, and further in view of Schmithorst et al., “Optimized simultaneous ASL and BOLD functional imaging of the whole brain.” (2014)

Regarding claim 5, Tyler as modified by Jordan teaches the method of claim 3, but fails to explicitly disclose wherein the fMRI uses arterial spin labeling (ASL) imaging.
However in the same fMRI field of endeavor Schmithorst teaches wherein the fMRI device uses arterial spin labeling (ASL) imaging (Introduction “one could rely exclusively on functional contrast or connectivity found form arterial spin labeling (ASL) techniques”)
It would have been obvious to one of ordinary skill in the art at the time to combine the system of Tyler as modified by Jordan of claim 3 with the arterial spin labeling as taught by Schmithorst, as both inventions relate to imaging of the brain and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the generic fMRI system of Tyler as modified by Jordan being substituted with an ASL fMRI of Schmithorst are reasonably predictable. 

Regarding claim 6, Tyler as modified by Jordan and Schmithorst teaches the method of claim 5, wherein Tyler further teaches further comprising the step of using a second imaging device to monitor activity in the brain ([0032] “The system may include one or more components for measuring brain activity that takes the form of one or a plurality of: electroencephalography (EEG), magnetoencephalography (MEG), functional magnetic resonance imaging (fMRI)” meaning there could be multiple fMRIs).

Regarding claim 7, Tyler as modified by Jordan and Schmithorst teaches the method of claim 6, but fails to explicitly disclose wherein the second imaging device is a fMRI device using blood oxygen level dependent (BOLD) imaging.
However in the same fMRI field of endeavor, Schmithorst teaches wherein the second imaging device is a fMRI device using blood oxygen level dependent (BOLD) imaging (Materials and Methods - the method uses ASL and then BOLD imaging techniques to view activity of the brain).
It would have been obvious to one of ordinary skill in the art at the time to modify the system of Tyler as modified by Jordan and Schmithorst of claim 6 with the second BOLD system of Schmithorst, as the combination of the ASL and BOLD imaging techniques of Schmithorst simultaneously optimizes ASL and BOLD acquisitions for contrast-to-noise ration while economizing acquisition time (see Schmithorst conclusion).

Regarding claim 8 Tyler as modified by Jordan and Schmithorst teaches the method of claim 6, wherein Tyler further teaches wherein the second imaging device ([0032] “The system may include one or more components for measuring brain activity that takes the form of one or a plurality of: electroencephalography (EEG), magnetoencephalography (MEG), functional magnetic resonance imaging (fMRI)” meaning there could be multiple fMRIs) visualizes activity in the brain in real time ([0092] the aTCD may provide real time vector velocity of blood flow ; [092] the aTCD and both fMRI measure brain activity and are interchangeable, so fMRI also measures brain activity real-time). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/           Examiner, Art Unit 3793                                                                                                                                                                                             
/SEAN D MATTSON/           Primary Examiner, Art Unit 3793